         Case 1:19-cv-03377-LAP Document 131 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                       Plaintiff,
                                                19 Civ. 3377 (LAP)
-against-
                                                        ORDER
ALAN DERSHOWITZ,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court has reviewed the parties’ letters regarding the

scope of various subpoenas issued by Defendant to Plaintiff’s

current and prior counsel. (See dkt. nos. 125, 128, 129.) Defense

counsel shall conclude negotiations with counsel for the law firms

before asking the Court to intervene.

SO ORDERED.

Dated:       New York, New York
             June 8, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
